12 F.3d 206
73 A.F.T.R.2d 94-582
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Martin STERENBUCH, Petitioner-Appellant,andDiane Sterenbuch, Petitioner,v.COMMISSIONER OF THE INTERNAL REVENUE SERVICE, Respondent-Appellee.
No. 92-2056.
United States Court of Appeals, Fourth Circuit.
Nov. 30, 1993.

Appeal from the United States Tax Court.
Martin Sterenbuch, Appellant Pro Se.
Gary R. Allen, Ann Belanger Durney and Scott Patrick Towers, for Appellee.
U.S.T.C.
AFFIRMED.
Before HALL, PHILLIPS, WILKINS, Circuit Judges.
PER CURIAM:

OPINION

1
Martin Sterenbuch appeals from the decision of the tax court determining a deficiency in his 1977 income tax liability in the amount of $11,068.68.*  Our review of the record and the tax court's opinion discloses that this appeal is without merit.  Therefore, we affirm on the reasoning of the tax court.  Sterenbuch v. Commissioner, Tax Ct. No. 88-19506 (Tax Ct. June 10, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Although Diane Sterenbuch was a party in the tax court proceedings, she did not sign the notice of appeal.  Consequently, she is not a party to this appeal.   Covington v. Allsbrook, 636 F.2d 63, 64 (4th Cir.1980), cert. denied, 451 U.S. 914 (1981)